— Appeal by the defendant from a judgment of the County Court, Westchester County (Braatz, J.), rendered October 22, 1982, convicting him of attempted sexual abuse in the first degree, robbery in the first degree (three counts), robbery in the third degree, and burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*579We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Brown, Rubin and Eiber, JJ., concur.